LEWIS JOHS AVALLONE AVILES, LLP
James F. Murphy
One CA Plaza, Suite 225
Islandia, New York 11749
T: (631) 755-0101
F: (631) 755-0117
E-mail: jfmurphy@lewisjohs.com

Attorneys for Plaintiffs-Counterdefendants
ABH Nature’s Products, Inc.,
ABH Pharma, Inc. and Jahirul Islam

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ABH NATURE’S PRODUCTS, INC. and                      Case No.: 19-CV-05637-LDH-
ABH PHARMA, INC.,                                    RLM

                                 Plaintiffs,         COUNTERDEFENDANTS’
                                                     ANSWER AND AFFIRMATIVE
              -against-                              DEFENSES TO
                                                     COUNTERCLAIMS
SUPPLEMENT MANUFACTURING PARTNER, INC.
d/b/a SMP NUTRA, FUTURE PACK FULFILLMENT,
INC., JOSPEH IMPERIO, alias FRANK CANTONE,
STEVEN MILANO, WILLIAM CARTWRIGHT and
JOHN DOES NOS. 1-10,
                             Defendants.


SUPPLEMENT MANUFACTURING PARTNER, INC.
d/b/a/ SMP NUTRA, and JOSEPH IMPERIO, alias
FRANK CANTONE,

                                 Counterclaimants,

              -against-

JAHIRUL ISLAM, and ABH NATURE’S PRODUCTS,
INC.,


                                 Counterdefendants
       Counterdefendants Jahirul Islam (“Islam”) and ABH Nature’s Products, Inc. (“ABH

Nature’s” and together with Islam, “Counterdefendants”), by their attorneys, Lewis Johs

Avallone Aviles, LLP, as and for an answer to Counterclaimaints’ Counterclaims, upon

information and belief, state as follows:

       1.      Counterdefendants deny the allegations contained in Paragraph 1.

       2.      Counterdefendants deny the allegations contained in Paragraph 2.

       3.      Counterdefendants deny the allegations contained in Paragraph 3.

       4.      Counterdefendants deny the allegations contained in Paragraph 4.

       5.      Counterdefendants lack sufficient knowledge and information to form a belief as

to the whether Joseph Imperio (“Imperio”) was a Partner and Sales Controller at Makers and

deny the remaining allegations in Paragraph 5.

       6.      Counterdefendants admit that in 2016 Imperio became a 50% shareholder of ABH

Pharma, Inc. (“ABH Pharma”) and deny the remaining allegations in Paragraph 6.

       7.      Counterdefendants deny the allegations contained in Paragraph 7.

       8.      Counterdefendants deny the allegations contained in Paragraph 8.

       9.      Counterdefendants deny the allegations contained in Paragraph 9.

       10.     Counterdefendants deny the allegations contained in Paragraph 10.

       11.     Counterdefendants deny the allegations contained in Paragraph 11 but

respectfully refer the Court to the subject court filings for the contents of same.

       12.     Counterdefendants admit that Counterclaimants cite to public filings in an

unrelated case. Except as specifically admitted, Counterdefendants deny the allegations

contained in Paragraph 12

       13.     Counterdefendants deny the allegations contained in Paragraph 13.



                                                  2
       14.      Counterdefendants deny the allegations contained in Paragraph 14.

       15.      Counterdefendants deny the allegations contained in Paragraph 15.

       16.      Counterdefendants deny the allegations contained in Paragraph 16.

       17.      Counterdefendants admit on or about July 19, 2018 Imperio signed a Share

Purchase Agreement to convey his interest in ABH Pharma to Islam. Except as expressly

admitted Counterdefendants deny the allegations contained in Paragraph 17.

       18.      Counterdefendants deny the allegations contained in Paragraph 18.

       19.      Counterdefendants lack sufficient knowledge and information to form a belief as

to the allegations contained in Paragraph 19.

       20.      Counterdefendants lack sufficient knowledge and information to form a belief as

to the allegations contained in Paragraph 20.

       21.      Counterdefendants deny the allegations contained in Paragraph 21.

       22.      Counterdefendants deny the allegations contained in Paragraph 22.

       23.      Counterdefendants deny the allegations contained in Paragraph 23.

       24.      Counterdefendants admit that Islam alleges that Imperio conveyed his entire

interest in ABH Pharma in exchange for ABH Pharma’s entire interest in Future Pack

Fulfillment, Inc. Except as expressly admitted Counterdefendants deny the allegation in

Paragraph 24.

       25.      Counterdefendants deny the allegations contained in Paragraph 25.

       26.      Counterdefendants deny the allegations contained in Paragraph 26.

       27.      Counterdefendants admit the allegations contained in Paragraph 27.

       28.      Counterdefendants deny the allegations contained in Paragraph 28.

       29.      Counterdefendants deny the allegations contained in Paragraph 29.



                                                3
       30.     Counterdefendants deny the allegations contained in Paragraph 30.

       31.     Counterdefendants deny the allegations contained in Paragraph 31.

       32.     Counterdefendants deny the allegations contained in Paragraph 32.

       33.     Counterdefendants deny the allegations contained in Paragraph 33.

       34.     Counterdefendants deny the allegations contained in Paragraph 34.

       35.     Counterdefendants deny the allegations contained in Paragraph 35.

       36.     Counterdefendants admit that they allege Imperio opened credit cards without

Counterdefendants’ knowledge and began to charge massive amounts for personal use. Except as

expressly admitted Counterdefendants deny the allegations in Paragraph 36.

       37.     Counterdefendants deny the allegations contained in Paragraph 37.

       38.     Counterdefendants deny the allegations contained in Paragraph 38.

       39.     Counterdefendants deny the allegations contained in Paragraph 39.

       40.     Counterdefendants deny the allegations contained in Paragraph 40.

       41.     Counterdefendants deny the allegations contained in Paragraph 41.

       42.     Counterdefendants deny the allegations contained in Paragraph 42.

       43.     Counterdefendants deny the allegations contained in Paragraph 43

       44.     Counterdefendants lack sufficient knowledge and information to form a belief as

to the allegations contained in Paragraph 44.

       45.     Counterdefendants lack sufficient knowledge and information to form a belief as

to the allegations contained in Paragraph 45.

       46.     Counterdefendants lack sufficient knowledge and information to form a belief as

to the allegations contained in Paragraph 46.




                                                4
                                   Responses to the DOJ Letter

       47.      Counterdefendants lack sufficient knowledge and information to form a belief as

to the allegations contained in Paragraph 47.

       48.      Counterdefendants deny the allegations contained in Paragraph 48.

       49.      Counterdefendants refer the Court to the subject letter and Consent Decree for the

terms thereof and deny the remaining allegations contained in Paragraph 49.

       50.      Counterdefendants lack sufficient knowledge and information to form a belief as

to the allegations contained in Paragraph 50

                           Responses to The Non-Compete Agreements

       51.      Counterdefendants admit that Steven Milano (“Milano”) and Imperio executed

agreements which, among other things, prohibit them from competing against ABH Natures or

ABH Pharma. Except as expressly admitted Counterdefendants deny the allegations contained in

Paragraph 51.

       52.      Counterdefendants lack sufficient knowledge and information to form a belief as

to the allegations contained in Paragraph 52.

       53.      Counterdefendants lack sufficient knowledge and information to form a belief as

to the allegations contained in Paragraph 53.

       54.      Counterdefendants deny the allegations contained in Paragraph 54.

       55.      Counterdefendants deny the allegations contained in Paragraph 55.

       56.      Counterdefendants admit that as a result of the Consent Decree ABH Nature’s

laid off most of its employees. Except as expressly admitted Counterdefendants deny the

allegations contained in Paragraph 56.



                                                5
       57.     Counterdefendants deny the allegations contained in Paragraph 57.

       58.     Counterdefendants admit that Imperio was an owner of ABH Pharma at the time

he executed the subject agreement and that Milano was an employee of ABH Pharma at the time

he executed the subject agreement. Except as expressly admitted Counterdefendants deny the

allegations contained in Paragraph 58.

       59.     Counterdefendants lack sufficient knowledge and information to form a belief as

to the allegations contained in Paragraph 59.

       60.     Counterdefendants deny the allegations contained in Paragraph 60.

       61.     Counterdefendants deny the allegations contained in Paragraph 61.

       62.     Counterdefendants deny the allegations contained in Paragraph 62.

                              Responses to The FDA Investigation

       63.     Counterdefendants lack sufficient knowledge and information to form a belief as

to the allegations contained in Paragraph 63.

       64.     Counterdefendants lack sufficient knowledge and information to form a belief as

to the allegations contained in Paragraph 64.

       65.     Counterdefendants deny the allegations contained in Paragraph 65.

       66.     Counterdefendants lack sufficient knowledge and information to form a belief as

to the allegations contained in Paragraph 66.

       67.     Counterdefendants admit that a Consent Decree was entered. Except as expressly

admitted Counterdefendants deny the allegations contained in Paragraph 67.

       68.     Counterdefendants admit that Nature laid off most of its employees and refers the

Court to the terms of the subject Consent Decree.              Except as expressly admitted

Counterdefendants deny the allegations contained in Paragraph 68.



                                                6
                                Responses to the Ongoing Defamation

        69.     Counterdefendants deny the allegations contained in Paragraph 69.

        70.     Counterdefendants lack sufficient knowledge and information to form a belief as

to the allegations contained in Paragraph 70.

        71.     Counterdefendants deny the allegations contained in Paragraph 71.

        72.     Counterdefendants lack sufficient knowledge and information to form a belief as

to the allegations contained in Paragraph 72.

        73.     Counterdefendants deny the allegations contained in Paragraph 73.

        74.     Counterdefendants refer the Court to the contents of the subject email for the

contents thereof contained in Paragraph 74.

        75.     Counterdefendants deny the allegations contained in Paragraph 75.

        76.     Counterdefendants lack sufficient knowledge and information to form a belief as

to the allegations contained in Paragraph 76.

        77.     Counterdefendants deny the allegations contained in Paragraph 77.

                               FIRST CAUSE OF ACTION
                                  [Breach of Contract]
               (By Counterclaimant Imperio against Counterdefendant Islam)

        78.     Counterdefendants repeat and incorporate herein by reference each and every one

of the allegations contained in paragraphs 1 through 77, with the same force and effect as if set

forth in detail herein again.

        79.     Counterdefendants deny the allegations contained in Paragraph 79.

        80.     Counterdefendants deny the allegations contained in Paragraph 80.

        81.     Counterdefendants deny the allegations contained in Paragraph 81.



                                                7
        82.     Counterdefendants deny the allegations contained in Paragraph 82.

        83.     Counterdefendants deny the allegations contained in Paragraph 83.

        84.     Counterdefendants lack sufficient knowledge and information to form a belief as

to the allegations contained in Paragraph 84.

        85.     Counterdefendants deny the allegations contained in Paragraph 85.

        86.     Counterdefendants deny the allegations contained in Paragraph 86.

        87.     Counterdefendants deny the allegations contained in Paragraph 87.

        88.     Counterdefendants deny the allegations contained in Paragraph 88.

                              SECOND CAUSE OF ACTION
                                        [Fraud]
               (By Counterclaimant Imperio against Counterdefendant Islam)

        89.     Counterdefendants repeat and incorporate herein by reference each and every one

of the allegations contained in paragraphs 1 through 88, with the same force and effect as if set

forth in detail herein again.

        90.     Counterdefendants deny the allegations contained in Paragraph 90.

        91.     Counterdefendants admits that Imperio had no right to the return of his shares.

Except as expressly admitted Counterdefendants deny the allegations contained in Paragraph 91.

        92.     Counterdefendants deny the allegations contained in Paragraph 92.

        93.     Counterdefendants lack sufficient knowledge and information to form a belief as

to the allegations contained in Paragraph 93.

        94.     Counterdefendants deny the allegations contained in Paragraph 94.

        95.     Counterdefendants deny the allegations contained in Paragraph 95.

        96.     Counterdefendants deny the allegations contained in Paragraph 96.

        97.     Counterdefendants deny the allegations contained in Paragraph 97.



                                                8
                                THIRD CAUSE OF ACTION
                                        [Conversion]
                   (By Counterclaimant Imperio against Counterdefendants)

          98.    Counterdefendants repeat and incorporate herein by reference each and every one

of the allegations contained in paragraphs 1 through 97, with the same force and effect as if set

forth in detail herein again.

          99.    Counterdefendants deny the allegations contained in Paragraph 99.

          100.   Counterdefendants deny the allegations contained in Paragraph 100.

          101.   Counterdefendants deny the allegations contained in Paragraph 101.

          102.   Counterdefendants admit that Islam alleges that Imperio has no right to shares or

assets.    Except as expressly admitted Counterdefendants deny the allegations contained in

Paragraph 102.

          103.   Counterdefendants deny the allegations contained in Paragraph 103.

                               FOURTH CAUSE OF ACTION
                              [Common law Unfair Competition]
                       (By Counterclaimants against Counterdefendants)

          104.   Counterdefendants repeat and incorporate herein by reference each and every one

of the allegations contained in paragraphs 1 through 103, with the same force and effect as if set

forth in detail herein again.

          105.   Counterdefendants deny the allegations contained in Paragraph 105.

          106.   Counterdefendants deny the allegations contained in Paragraph 106.

          107.   Counterdefendants deny the allegations contained in Paragraph 107.

          108.   Counterdefendants deny the allegations contained in Paragraph 108.




                                                 9
                              FIFTH CAUSE OF ACTION
                 [Declaratory Judgment (non-competes not enforceable)]
           (By Counterclaimants Imperio and Milano against Counterdefendants)

        109.    Counterdefendants repeat and incorporate herein by reference each and every one

of the allegations contained in paragraphs 1 through 108, with the same force and effect as if set

forth in detail herein again.

        110.    Counterdefendants deny the allegations contained in Paragraph 110.

        111.    Counterdefendants deny the allegations contained in Paragraph 111.

        112.    Counterdefendants admit that the non-compete agreements refer to ABH. Except

as expressly admitted Counterdefendants deny the allegations contained in Paragraph 112.

        113.    Counterdefendants deny the allegations contained in Paragraph 113.

        114.    Counterdefendants deny the allegations contained in Paragraph 114.

        115.    Counterdefendants deny the allegations contained in Paragraph 115.

        116.    Counterdefendants deny the allegations contained in Paragraph 116.

        117.    Counterdefendants deny the allegations contained in Paragraph 117.

        118.    Counterdefendants respectfully refer the Court to the terms of the subject Consent

Decree for the term thereof and otherwise deny the allegations contained in Paragraph 118.

        119.    Counterdefendants deny the allegations contained in Paragraph 119.

        120.    Counterdefendants deny the allegations contained in Paragraph 120.

        121.    Counterdefendants admit that Nature has laid off most of its employees. Except

as expressly admitted Counterdefendants deny the allegations contained in Paragraph 121.

        122.    Counterdefendants deny the allegations contained in Paragraph 122.

        123.    Counterdefendants deny the allegations contained in Paragraph 123.




                                                10
                              SIXTH CAUSE OF ACTION
                                [breach of fiduciary duty]
               (By Counterclaimant Imperio against Counterdefendant Islam)

        124.    Counterdefendants repeat and incorporate herein by reference each and every one

of the allegations contained in paragraphs 1 through 123, with the same force and effect as if set

forth in detail herein again.

        125.    Counterdefendants admit that Imperio and Islam were equal shareholders in

Pharma. Except as expressly admitted Counterdefendants deny the allegations contained in

Paragraph 125.

        126.    Counterdefendants deny the allegations contained in Paragraph 126.

        127.    Counterdefendants deny the allegations contained in Paragraph 127.

        128.    Counterdefendants deny the allegations contained in Paragraph 128.

        129.    Counterdefendants deny the allegations contained in Paragraph 129.

                             SEVENTH CAUSE OF ACTION
                          [violation of BCL section 720(a)(1)(B)]
               (By Counterclaimant Imperio against Counterdefendant Islam)

        130.    Counterdefendants repeat and incorporate herein by reference each and every one

of the allegations contained in paragraphs 1 through 129, with the same force and effect as if set

forth in detail herein again.

        131.    Counterdefendants admit the allegations contained in Paragraph 131.

        132.    Counterdefendants admit the allegations contained in Paragraph 132 (marked

Paragraph 125 on page 22).

        133.    Counterdefendants deny the allegations contained in Paragraph 133 (marked

Paragraph 126 on page 22).




                                               11
        134.    Counterdefendants deny the allegations contained in Paragraph 133 (marked

Paragraph 127 on page 22).

        135.    Counterdefendants admit that a Lamborghini was provided to Imperio. Except as

expressly admitted Counterdefendants deny the allegations contained in Paragraph 135 (marked

Paragraph 128 on page 22).

        136.    Counterdefendants deny the allegations contained in Paragraph 136 (marked

Paragraph 129 on page 22).

        137.    Counterdefendants deny the allegations contained in Paragraph 137 (marked

Paragraph 130 on page 22).

        138.    Counterdefendants deny the allegations contained in Paragraph 138 (marked

Paragraph 131 on page 22).

                               EIGHTH CAUSE OF ACTION
                         [Common Law Defamation and Trade Libel]
                       (By Counterclaimants against Counterdefendants)

        139.    Counterdefendants repeat and incorporate herein by reference each and every one

of the allegations contained in paragraphs 1 through 138, with the same force and effect as if set

forth in detail herein again.

        140.    Counterdefendants deny the allegations contained in Paragraph 140 (marked

Paragraph 133 on page 22).

        141.    Counterdefendants deny the allegations contained in Paragraph 141 (marked

Paragraph 134 on page 23).

        142.    Counterdefendants deny the allegations contained in Paragraph 142 (marked

Paragraph 135 on page 23).




                                               12
        143.    Counterdefendants deny the allegations contained in Paragraph 143 (marked

Paragraph 136 on page 23).

        144.    Counterdefendants deny the allegations contained in Paragraph 144 (marked

Paragraph 137 on page 23).

        145.    Counterdefendants deny the allegations contained in Paragraph 145 (marked

Paragraph 138 on page 23).

        146.    Counterdefendants deny the allegations contained in Paragraph 146 (marked

Paragraph 139 on page 23).

                                NINTH CAUSE OF ACTION
                [Tortious Interference with Prospective Economic Advantage]
                      (By Counterclaimants against Counterdefendants)

        147.    Counterdefendants repeat and incorporate herein by reference each and every one

of the allegations contained in paragraphs 1 through 146, with the same force and effect as if set

forth in detail herein again.

        148.    Counterdefendants deny the allegations contained in Paragraph 148 (marked

Paragraph 141 on page 24).

        149.    Counterdefendants deny the allegations contained in Paragraph 149 (marked

Paragraph 142 on page 24).

        150.    Counterdefendants deny the allegations contained in Paragraph 150 (marked

Paragraph 143 on page 24).

        151.    Counterdefendants deny the allegations contained in Paragraph 151 (marked

Paragraph 144 on page 24).

        152.    Counterdefendants deny the allegations contained in Paragraph 152 (marked

Paragraph 145 on page 24).



                                               13
       153.    Counterdefendants deny the allegations contained in Paragraph 153 (marked

Paragraph 146 on page 24).

       154.    Counterdefendants deny the allegations contained in Paragraph 154 (marked

Paragraph 147 on page 24).

                                  AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

       The Counterclaims fail to state a claim upon which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Counterclaimants’ claims are barred, in whole or in part, by applicable statutes of

limitations.

                              THIRD AFFIRMATIVE DEFENSE

       Counterclaimants’ claims are barred, in whole or in part, by the doctrines of laches,

waiver or estoppel.

                             FOURTH AFFIRMATIVE DEFENSE

       Counterclaimants claims are barred or fail, in whole or in part, because they are

derivative or duplicative of one another and fail to allege the existence of distinct damages, if

any.

                              FIFTH AFFIRMATIVE DEFENSE

       Counterclaimants claims are barred or fail, in whole or in part, by the doctrine of unclean

hands and/or the doctrine of in pari delicto.

                              SIXTH AFFIRMATIVE DEFENSE

       Counterclaimants claims are barred or fail, in whole or in part, by the culpable conduct of

Imperio and the doctrines of contributory and/or comparative negligence.



                                                14
                            SEVENTH AFFIRMATIVE DEFENSE

       Counterclaimants claims against Islam, individually, are improper in that he was not a

party to any contract and Counterdefendants owed no legal or other duty or contractual

obligation to Counterclaimants as alleged in the Counterclaims.

                             EIGHTH AFFIRMATIVE DEFENSE

       Counterclaimants’ fraud and misrepresentation claims are not plead with sufficient

particularity and therefore those causes of actions are barred or fail as a matter of law.

                              NINTH AFFIRMATIVE DEFENSE

       Counterclaimants’ claims are barred or fail, in whole or in party, because any alleged

damages were not the result of any reliance by Counterclaimants on Counterdefendants.

                              TENTH AFFIRMATIVE DEFENSE

       Counterclaimants’ claims are barred or fail, in whole or in part, because the losses, if any,

sustained by Counterclaimants were not proximately, legally or otherwise caused by any action

or inaction by Counterdefendants.

                           ELEVENTH AFFIRMATIVE DEFENSE

       Counterclaimants’ claims are barred or fail, in whole or in part, because the failure of

Counterclaimants to mitigate the alleged damages.

                            TWELFTH AFFIRMATIVE DEFENSE

       Counterclaimants’ claims are barred or fail, in whole or in part, because of the failure of

one or more Counterdefendants to fulfill their obligations under contracts, including the non-

compete agreements.




                                                 15
                           THIRTEENTH AFFIRMATIVE DEFENSE

          Counterclaimants’ claims are barred or fail, in whole or in part, because they are

derivative in nature and Counterclaimants failed to meet the prerequisites for filing a derivative

action.

                          FOURTEENTH AFFIRMATIVE DEFENSE

          Counterclaimants’ claims are barred or fail, in whole or in part, because the conduct of

Counterclaimants and/or others was a superseding or intervening cause of any damage, loss or

injury purportedly sustained by Counterclaimants.

                            FIFTEENTH AFFIRMATIVE DEFENSE

          Upon information and belief, any past or future costs and/or expenses incurred or to be

incurred by Counterclaimants for loss of earnings or other economic loss, has been or will with

reasonable certainty be replaced or indemnified in whole or in part from a collateral source. If

any damages are recoverable against Counterdefendants, the amount of such damages shall be

diminished by the amount of the funds which Counterclaimants received or shall receive from

such collateral source.

                            SIXTEENTH AFFIRMATIVE DEFENSE

          Counterclaimants’ claims are barred or fail, in whole or in part, because truth is an

absolute defense to any defamation claim and Counterclaimants fail to allege special damages

necessary to support their claims.

                          SEVENTEENTH AFFIRMATIVE DEFENSE

          Counterdefendants reserve the right to assert and rely on such other applicable

affirmative defenses as may become available by law, or statute, or arise as a result of discovery

proceedings.



                                                 16
                                   PRAYER FOR RELIEF

       WHEREFORE,           Counterdefendants   respectfully   request   that   Counterclaimants’

Counterclaims be dismissed with prejudice, that judgment be entered in Counterdefendants’

favor, that Counterdefendants be awarded attorneys’ fees, costs, expenses and such other relief as

the Court deems just and proper.

Dated: Islandia, New York
       January 13, 2020

                                             LEWIS JOHS AVALLONE AVILES, LLP


                                             By: ________________________________
                                                    James F. Murphy, Esq.
                                                    One CA Plaza, Suite 225
                                                    Islandia, New York 11749
                                                    631.755.0101
                                                    E-mail: jfmurphy@lewisjohs.com

                                                     Attorneys for Plaintiffs-Counterdefendants

TO:    Brett E. Lewis, Esq.
       LEWIS & LIN, LLC
       Attorneys for Defendants-Counterclaimants
       81 Prospect Street, Suite 8001
       Brooklyn, New York 11201
       718.243.9323
       E-mail: brett@iLawco.com




                                                17
